—In a proceeding pursuant to Family Court Act article 6 to change custody of the parties’ infant child, the petitioner father appeals from an order of the Family Court, Westchester County (Murphy, J.), dated March 10, 1992, which dismissed the petition.
Ordered that the order is affirmed, without costs or disbursements.
We reject the petitioner’s contention that the court erred in dismissing the petition after the petitioner presented his case (cf., Matter of Gant v Higgins, 203 AD2d 23). Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.